IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 11, 2009
                                     No. 08-60339
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JACOB ISRAEL QUINTEROS ULLOA also known as, Jacob Israel Quinteros

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A95 035 885


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jacob Israel Quinteros Ulloa (Quinteros) petitions for review of a Board of
Immigration Appeals (BIA) decision dismissing his appeal. In his appeal to the
BIA, Quinteros challenged the Immigration Judge’s denial of his application for
withholding of removal pursuant to Immigration and Nationality Act § 241(b)(3),
8 U.S.C. § 1231(b)(3), and the Convention Against Torture (CAT). Here, he
argues that the BIA erred because he established that if he is deported to El
Salvador, he will be persecuted on account of his membership in a particular

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60339

social group, former members of the El Salvadoran military who fought against
the Farabundo Marti National Liberation Front (FMLN), and due to his political
opinion opposing the FMLN.
      Quinteros does not challenge the BIA’s determination that he was
ineligible for asylum and for CAT relief. He has therefore abandoned these
issues. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      This court uses the substantial evidence standard that is codified at
8 U.S.C. § 1252(b)(4)(B) to review the factual conclusion that an alien is not
eligible for withholding of removal. Tamara-Gomez v. Gonzales, 447 F.3d 343,
347 (5th Cir. 2006). Quinteros has failed to establish that any reasonable
adjudicator would be compelled to conclude that there is a clear probability that
if Quinteros is removed to El Salvador, he will be persecuted on account of his
status as a former member of the El Salvadoran military who fought against the
FMLN or due to his continued opposition to the FMLN.              See 8 U.S.C.
§§ 1231(b)(3), 1252(b)(4)(B); Chen v. Gonzales, 470 F.3d 1131, 1138-39 (5th Cir.
2006).
      PETITION FOR REVIEW DENIED.




                                       2